Yesawich, Jr., J.,
dissents and votes to modify in a memorandum. Yesawich, Jr., J. (dissenting). I respectfully dissent. Summary judgment has been awarded on the assumption that *754the Marinos have an easement along a 15-foot strip of land, title to which is in their name, abutting the northern border of plaintiffs’ premises (hereinafter the disputed tract).* Any such easement is a conceptual illusion for "a person cannot have an easement over his own property” (2 Warren’s Weed, New York Real Property, Easements, § 6.05, at 44 [4th ed]). Not only is such an easement unnecessary (see, Hurd v Lis, 92 AD2d 653, 654, appeal dismissed 70 NY2d 872), but acknowledging its existence does violence to the merger doctrine which discreates easements when the dominant and servient estates are vested in one owner (49 NY Jur 2d, Easements, § 180).
The cases of Castle Assocs. v Schwartz (63 AD2d 481) and Filby v Brooks (105 AD2d 826, affd 66 NY2d 640) protect dominant tenants from the loss of an unused easement to the servient tenant and are simply inapplicable to the facts at hand. Here, the dominant tenant, plaintiffs, claim they have adversely possessed the fee of the servient tenant, the Mari-nos’ predecessors in interest. Thus the principles pertaining to adverse possession of a fee, not adverse possession of an easement, should apply. Surely adversely possessing a fee minus an easement (the Marinos’ estate if Olmstead does indeed still possess an easement over the disputed tract) should not be more difficult of accomplishment than adversely possessing a fee simple.
Moreover, this case is notably different from the authorities relied upon by my colleagues in that, even accepting the novel concept necessarily implied in their decision that an easement benefiting the Marinos over their own land can exist, that easement was not granted until 1983, long after the alleged ripening of plaintiffs’ adverse possession claim; the latter maintain they cultivated and also partially fenced in the disputed tract, to the extent it abuts their lots, in 1961. Nor can the Marinos count on the easement the Fergusons planned to bestow, but did not, on lots east of plaintiffs’, for their subdivision map was not filed until after the asserted vesting of plaintiffs’ title by adverse possession (see, 5 Warren’s Weed, New York Real Property, Streets & Highways, § 4.05, at *75527; cf., O’Hara v Wallace, 83 Misc 2d 383, 387, mod 52 AD2d 622). Furthermore, the Marinos’ lot is not one set out in the Fergusons’ proposed subdivision, but rather a radically different lot with ingress and egress to it independent of the easement as contemplated by the Fergusons (see, Levine v Young, 104 NYS2d 1004, 1008-1009).
In my view, resolution of the factual issue of whether plaintiffs adversely possessed the disputed tract is a prerequisite to the disposition of this case. And since that issue cannot be determined on this record, summary judgment as to the first cause of action should have been denied.

 Whether Olmstead has or had an easement over the disputed tract is academic for he has defaulted in this action. Even if relevant, Olmstead’s ostensible easement cannot be the basis for granting summary judgment as the fact question of whether he has abandoned his easement is unresolved by the record before us. And Molinari’s easement, which was granted by the Fergusons, Molinari’s and the Marinos’ predecessors in interest, is irrelevant since his right of ingress and egress is over a roadway "to and from” his premises and does not even extend to the disputed tract.